Title: Thomas Jefferson’s Anecdotes of Benjamin Franklin, [ca. 4 December 1818]
From: Jefferson, Thomas
To: 


          
             
				  ca. 4 Dec. 1818
          
          Our revolutionary process, as is well known, commenced by petitions, memorials, remonstrances Etc from the old Congress. these were followed by a non-importation agreement, as a pacific instrument of coercion. while that was before us, and sundry exceptions, as of arms, ammunition Etc were moved from different quarters of the house, I was sitting by Dr Franklin and observed to him that I thought we should except books: that we ought not to exclude science, even coming from an enemy. he thought so too, and I proposed the exception, which was agreed to. soon after it occurred that medecine should be excepted, & I suggested that also to the Doctor. ‘as to that, said he, I will tell you a story. when I was in London, in such a year, there was a weekly club of Physicians, of which Sr John Pringle was President, and I was invited by my friend Dr Fothergill to attend when convenient. their rule was to propose a thesis one week, and discuss it the next. I happened there when the question to be considered was Whether Physicians had, on the whole, done most good or harm? the young members, particularly, having discussed it very learnedly and eloquently till the subject was exhausted, one of them observed to Sr John Pringle, that altho’ it was not usual for the President to take part in a debate, yet they were desirous to know his opinion on the question. he said, they must first tell him whether, under the appellation of Physicians, they meant to include old women; if they did, he thought they had done more good than harm, otherwise more harm than good.’
          
          The confederation of the States, while on the carpet before the old Congress, was strenuously opposed by the smaller states, under apprehensions that they would be swallowed up by the larger ones. we were long engaged in the discussion; it produced great heats, much ill humor, and intemperate declarations from some members. Dr Franklin at length brought the debate to a close with one of his little apologues. he observed that ‘at the time of the Union of England & Scotland, the Duke of Argyle was most violently opposed to that measure, and among other things predicted that, as the whale had swallowed Jonas, so England Scotland would be swallowed by England. however, said the Doctor, when Ld Bute came into the government, he soon brought into it’s administration so many of his countrymen that it was found, in event that Jonas swallowed the whale.’ this little story produced a general laugh, restored good humor, & the Article of difficulty was passed.
          
          
          When Dr Franklin went to France, on his revolutionary mission, his eminence as a philosopher, his venerable appearance, and the cause on which he was sent, rendered him extremely popular. for all ranks and conditions of men there, entered warmly into the American interest. he was therefore feasted and invited to all the court parties. at these he some times met the old Dutchess of Bourbon, who being a chess player of about his force, they very generally played together. happening once to put her king into prise, the Doctr took it. ‘ah, says she, we do not take kings so,’ ‘we do in America,’ said the Doctor.
          
          At one of these parties, the emperor Joseph II then at Paris, incog. under the title of Count Falkenstein, was overlooking the game, in silence, while the company was engaged in animated conversations on the American question. ‘how happens it, M. le Comte, said the Dutchess, that while we all feel so much interest in the cause of the Americans, you say nothing for them?’ ‘I am a king by trade,’ said he.
          
          When the Declaration of Independance was under the consideration of Congress, there were two or three unlucky expressions in it which gave offence to some members. the words ‘Scotch and other foreign auxiliaries’ excited the ire of a gentleman or two of that country. severe strictures on the conduct of the British king, in negativing our repeated repeals of the law which permitted the importation of slaves, were disapproved by some Southern gentlemen, whose reflections were not yet matured to the full abhorrence of that traffic. altho’ the offensive expressions were immediately yielded, these gentlemen continued their depredations on other parts of the instrument. I was sitting by Dr Franklin who percieved that I was not insensible to these mutilations. ‘I have made it a rule, said he, whenever in my power, to avoid becoming the draughtsman of papers to be reviewed by a public body. I took my lesson from an incident which I will relate to you. when I was a journeyman printer, one of my companions, an apprentice Hatter, having served out his time, was about to open shop for himself. his first concern was to have a handsome sign-board, with a proper inscription. he composed it in these words ‘John Thompson, Hatter, makes and sells hats. for ready money,’ with a figure of a hat subjoined. but he thought he would submit it to his friends for their amendments. the first he shewed it to thought the word ‘Hatter,’ tautologous, because followed by the words ‘makes hats’ which shew he was a Hatter. it was struck out. the next observed that the word ‘makes’ might as well be omitted, because his customers would not care who made the hats. if good & to their mind, they would buy, by whomsoever made. he struck it out. a third said he thought the words ‘for ready money,’ were useless as it was not the custom of the place to sell on credit. every one who purchased expected to pay. they were parted with, and the inscription now stood ‘John Thomson sells hats.’ ‘sells hats’ says his next friend? why nobody will expect you to give them away. what then is the use of that word? it was stricken out, and ‘hats’ followed it, the rather, as there was one painted on the board. so his inscription was reduced ultimately to ‘John Thomson’ with the figure of a hat subjoined.’
          
          The Doctor told me, at Paris, the two following anecdotes of the Abbe Raynal. he had a party to dine with him one day at Passy, of whom one half were Americans, the other half French  & among whom the last was the Abbé. during the dinner he got on his favorite theory of the degeneracy of animals, and even of man, in America, and urged it with his usual eloquence. the Doctor at length noticing the accidental stature and position of his guests, at table, ‘come, says he, M. l’Abbé, let us try this question by the fact before us. we are here one half Americans, & one half French, and it happens that the Americans have placed themselves on one side of the table, and our French friends are on the other. let both parties rise, and we will see on which side nature has degenerated.’ it happened that his American guests were Carmichael, Harmer, Humphreys and others of the finest stature and form, while those of the other side were remarkably diminutive, and the Abbé himself particularly, was a mere shrimp. he parried the appeal however, by a complimentary admission of exceptions, among which the Doctor himself was a conspicuous one.
          
          The Doctor & Silas Deane were in conversation one day at Passy on the numerous errors in the Abbe’s Histoire des deux Indes, when he happened to step in. after the usual salutations, Silas Deane said to him ‘the Doctor and myself Abbé, were just speaking of the errors of fact into which you have been led in your history.’ ‘Oh no, Sir, said the Abbé, that is impossible. I took the greatest care not to insert a single fact, for which I had not the most unquestionable authority.’ ‘why, says Deane, there is the story of Polly Baker, and the eloquent apology you have put into her mouth, when brought before a court of Massachusets to suffer punishment under a law, which you cite, for having had a bastard. I know there never was such a law in Massachusets.’ ‘be assured, said the Abbé, you are mistaken, and that that is a true story. I do not immediately recollect indeed the particular information on which I quote it; but I am certain that I had for it unquestionable authority.’ Doctor Franklin who had been for some time shaking with restrained laughter at the Abbe’s confidence in his authority for that tale, said ‘I will tell you, Abbé, the origin of that story. when I was a printer and editor of a newspaper, we were sometimes slack of news, and to amuse our customers, I used to fill up our vacant columns with anecdotes, and fables, and fancies of my own, and this of Polly Baker is a story of my making, on one of those occasions.’ ‘Oh very well, Doctor, the Abbé, without the least disconcert, exclaimed with a laugh ‘Oh, very well, Doctor, I had rather relate your stories than other men’s truths.’
        